DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Delabie (2006/0286810).
Delabie teaches an ALD method of forming silicon oxide on a substrate, including
- exposing one Lewis base during a first exposure time, see [0027],
- exposing SiCl4 to the substrate during a second exposure time [0018] and
- exposing the substrate to water for a third exposure time [0019].
	In the process, all steps are followed by a purge [0096, 0108].
	Delabie teaches an embodiment wherein SiO2 [0055] is formed – the teachings include precursors SiCl4 and H2O [0055-56] as noted, but further include a treatment using NH3 (a Lewis base) [0066], as the teachings do not exemplify the precise combi-nation it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the compounds of Delabie in the described ALD process to form SiO2 as Delabie teaches that SiCl4 and H2O are operable precursors and that SiO2 is formed and further that the layer is treated with a Lewis base (i.e. NH3) plasma.  
	In regard to the Cl content, Delabie teaches that the described process results in a lower Cl-content [0092].  While Delabie does not specifically give a measure of Cl content in the film as less than a total mass of the film – but generally teaches that the content is 2 orders of magnitude less than without the thermal treatment step (i.e. application of the NH3/Lewis base), see [0092, 122-27].  In the teachings, Delabie describes that the removal of chlorine is a result effective variable balanced with intermediate cooling.  Therefore it would have been obvious to modify the SiO2 using the treatment step to produce a film with a level of Cl contaminants that is less than 3% of the total mass of the film if that met the contaminant requirements.  It is further and alternatively argued that both the teachings of Delabie and the instant application employ the same method of depositing an SiO2 film using SiCl4 and water and with an additional step of applying NH3 (i.e. Lewis base) and therefore the prior art steps necessarily produce the same results of producing a SiO2 layer with less than 3% of the total mass of the SiO2 film.  The instant claims and instant specification do not provide for any further steps not described by the prior art to further control the Cl level.
	Regarding claim 2 and 3, as per above, the prior art and instant claimed steps are the same, therefore it would be understood that the films of the prior art produced by the same method of instant claimed process would also include one of micropores, mesopores and nanopores.
	Regarding claim 4, it is understood that an SiO2 layer has at least some insulating properties.  But it is also further noted that there are no particular levels of the properties claimed and therefore the films would have some amount of hydrophilic, anti-reflective and insulating properties wherein the levels are not limited.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715